Order entered December 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01125-CR

                           BILLY RAY PERKINS JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-00206-T

                                          ORDER
       The Court REINSTATES the appeal.

       On October 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the finding that appellant does not desire to

pursue the appeal.

       We ORDER the appeal submitted without briefs and without argument as of the date of

this order to a panel consisting of Justices Francis, Lang-Miers, and Lewis. See Tex. R. App. P.

38.8(b)(4), 39.1.


                                                     /s/   DAVID EVANS
                                                           JUSTICE